{¶ 11} I agree that the trial court erred in granting U.S. Bank's Civ.R. 12(B)(6) motion to dismiss the complaint. I write separately because I believe that the record is insufficient to determine whether the parties made time of the essence by their actions, including the agreement of both parties to section 26 of the contract requiring all amendments and extensions to be in writing, and whether the circumstances surrounding the making of the contract, including the admitted sophistication of the buyer, gave rise to a clear indication that time was of the essence. These are questions that can be resolved only after a full factual hearing.